              IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

RODNEY RODRIGUEZ SHIPMAN,

              Plaintiff,

v.                                          Case No. 5:15cv133-MW/CJK

UNITED STATES OF AMERICA,
et al.,

            Defendants.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 179, and has also reviewed de novo the Government’s objections to

the report and recommendation, ECF No. 180. Although reasonable jurists might disagree about

the propriety of accepting an out-of-time summary-judgment motion, the Magistrate Judge was

completely within his rights to recommend that the Government’s motion, ECF 148, was due to

be denied. Although the Government claims its motion was based on facts it could not have

discovered earlier, the Magistrate Judge was spot on in noting that the Government could have

moved to depose Dr. Marks (or otherwise discover information related to his affidavit) much

earlier in the case. Moreover, the Government did not object to the Magistrate Judge’s earlier

report and recommendation finding that the Government had waived, for purposes of summary

judgment, any challenge to Dr. Mask’s opinion testimony or qualification as an expert.

       Finally, the Government’s objection regarding referral of the case to the Magistrate Judge

for pre-trial proceedings is DENIED. This Court will handle its own pre-trial proceedings.

        Accordingly,
       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over the Government’s

objections, as this Court’s opinion. The Government’s Motion to Strike Plaintiff’s Expert and for

Summary Judgment, ECF No. 148, is DENIED. The Government’s Motion for Limited Stay, ECF

No. 149, is DENIED. This matter is referred to the Magistrate Judge for further proceedings.

       SO ORDERED on December 7, 2018.

                                            s/Mark E. Walker           ____
                                            Chief United States District Judge
